United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 11, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-40225
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAMES HELTON, also known as Defendant #6 Sealed,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                    USDC No. 4:03-CR-15-6-PNB
                       --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     James Helton pleaded guilty to a single count information

charging him with possession of psuedoephedrine with the intent

to manufacture methamphetamine.   HELTON was sentenced to 168

months in prison based on the district court’s factual finding

that he was responsible for at least 500 grams, but less than 1.5

kilograms of methamphetamine.   Helton argues that the district

court clearly erred in relying on the unsworn statements given by




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40225
                                  -2-

his coconspirators to law enforcement officers regarding the

amount of methamphetamine.

     A sentencing court may consider “information [having]

sufficient indicia of reliability to support its probable

accuracy.”    U.S.S.G. § 6A1.3(a).   This language “require[s] that

the facts used by the district court for sentencing purposes be

reasonably reliable.”    United States v. Rogers, 1 F.3d 341, 344

(5th Cir. 1993).    “Sworn testimony given by   a government agent

at a sentencing hearing generally bears sufficient indicia of

reliability to be considered by the trial judge during

sentencing.”    United States v. Thomas, 12 F.3d 1350, 1372 (5th

Cir. 1994).    The district court is not barred from considering

the agent’s testimony despite the fact that an agent’s testimony

was based on information obtained from the defendant’s

coconspirators.    Thomas, 12 F.3d at 1372.

     In this case, former DEA Special Agent Blair testified that

he received specific information from specific coconspirators

regarding specific numbers of methamphetamine “cooks,” in which

specific amounts of the drug were manufactured.    Blair testified

that the information coming from Helton’s coconspirators was

consistent in both the scope of Helton’s activity and in the

description of the manufacture of methamphetamine.    Other than to

make a general attack on the reliability of unsworn statements

from coconspirators, Helton has not shown that the evidence
                            No. 04-40225
                                 -3-

relied on by the district court was not reasonably reliable.       See

Rogers, 1 F.3d at 344.

     Helton argues that his sentence is illegal, under Blakely v.

Washington, 124 S. Ct. 2531 (2004), because the quantity of drugs

used to determine his sentence was not determined by a jury or

included in his plea.    This issue is foreclosed by the court's

holding in United States v. Pineiro, 377 F.3d 464, 465-66 (5th

Cir.), petition for cert. filed (July 14, 2004).

     Helton’s sentence is AFFIRMED.